 1

 2

 3

 4

 5
                                       UNITED STATES DISTRICT COURT
 6
                                   EASTERN DISTRICT OF CALIFORNIA
 7

 8
      GUADALUPE SARMIENTO,                              Case No. 1:18-cv-00116-JDP
 9
                          Plaintiff,                    ORDER ON SOCIAL SECURITY APPEAL
10
              v.
11
      NANCY A. BERRYHILL,
12    Acting Commissioner of Social Security,
13                        Defendant.
14
             This matter is before the court on claimant’s request for judicial review of an unfavorable
15
     decision of the Acting Commissioner of the Social Security Administration regarding her
16
     application for a period of disability and Social Security Disability Insurance Benefits. At a
17
     hearing on April 11, 2019, the court heard argument from the parties. Having reviewed the
18
     record, administrative transcript, briefs of the parties, and applicable law, and having considered
19
     arguments made at the hearing, we find that the ALJ’s decision is supported by substantial
20
     evidence in the record. For the reasons stated on the record at oral argument, we deny claimant’s
21
     appeal from the administrative decision of the Commissioner of Social Security. The clerk of
22
     court is directed to enter judgment in favor of defendant Nancy A. Berryhill, the Acting
23
     Commissioner of Social Security, and against claimant Guadalupe Sarmiento. The clerk of the
24
     court is directed to close this case.
25

26
27

28
                                                       1
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     April 11, 2019
 4                               UNITED STATES MAGISTRATE JUDGE

 5

 6

 7
     No. 200.
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                 2
